DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10607407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-2, 4-12, 14-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 11 and 21 are about an interactive computer simulation station, receiving one or more commands from a trainee of the interactive computer simulation station for controlling, in the computer-generated environment, a simulated vehicle of the interactive computer simulation; and 
at the interactive computer simulation station and during execution of the interactive computer simulation, determining in real-time a distance factor between the visual element and the simulated vehicle in the computer generated environment, determining if the visual element is within a minimum visual range and a maximum enhance range from the simulated vehicle based on the distance factor, and when the visual element enters the minimum visual range from the simulated vehicle and until the visual element exits the maximum enhancement range from the simulated vehicle in the interactive computer simulation, dynamically affecting the visual element by enhancing at least one of: a visual contouring of the visual element; and one 
Falash 20140186810, Walker 20030016856, and Bakhmutsky 6600518 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2 and 4-10 depend on claim 1, are allowed based on same reason as claim 1.
Claim 12 and 14-19 depend on claim 11, are allowed based on same reason as claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616